Order of the Family Court, entered on February 25, 1970, denying respondent-appellant’s motion to vacate an order of sequestration, granting petitioner’s motion to modify upward a prior order for child support, fix arrears, for security and other related relief, unanimously modified on the law, on the facts and in the exercise of discretion, to the extent of reducing support payments to $25 per week, reducing security to $25 per week for a period of three years, reducing arrears by the sum of $360 and otherwise affirmed, without costs -and without disbursements. On the showing made we find that the amounts above set forth are in accord with the proof. The reduction in arrears is based upon the fact that petitioner received four allotment checks while appellant was in the U. S. Army. By virtue of those payments appellant is entitled to a credit towards child support for a period of 18 weeks at $20 per week. Concur — Eager, J. P., Capozzoli, McGivern and Nunez, JJ.